Citation Nr: 1754641	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  09-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to January 1947 and from September 1950 to September 1951.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).
	
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In May 2012, the Board previously remanded this case for development and to further consider the combined effects of the Veteran's service-connected disabilities.  The Board finds that the RO has substantially complied with the remand, as the Veteran attended additional examinations that considered his service-connected disabilities, although one opinion specifically considering all service-connected disabilities was not made.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDING OF FACT

The Veteran's service-connected disabilities have not been shown to prevent him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

TDIU may be assigned where the schedular rating is less than total and it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability.  38 C.F.R. § 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R.  §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Medical evaluations are probative to understanding the level of functional impairment; the ultimate determination of unemployability is a legal question, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  38 U.S.C. § 5107(b) (2012).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following review of the record, the Board concludes that the criteria for compensation based on TDIU have not been met.

The Veteran received training and served as an electrician in the U.S. Navy.  After leaving the service, he worked as an electrician at a scales company for over 25 years.  He reported completing some high school education.

The Veteran reported on his application for TDIU in June 2011 that he stopped working due to his feet and legs and that he uses a scooter.  The Veteran also reported in February 2009 that he had PTSD symptoms of intrusive thoughts, nightmares, concentration and short term memory difficulties, but no mental health treatment since the last VA examination.  See Jandreau, 492 F.3d 1372 at 1377.

The Veteran has service-connected PTSD rated at 70 percent prior to April 1, 2017, and 50 percent therefrom.  He is also service-connected for concussion (atmospheric) in the right ear rated at 10 percent, evaluated as tinnitus, and bilateral hearing loss, rated as 10 percent from January 22, 2014 and rated noncompensable prior to that date.  His combined rating is 70 percent from April 12, 2006, 80 percent from January 22, 2014, and 60 percent from April 1, 2017.

Several VA examiners offered opinions on the Veteran's PTSD's occupational impact.  A June 2011 psychological examiner opined that his symptoms would not preclude him from maintaining gainful employment at the time.  The examiner noted that the Veteran was able to complete all activities of daily living, was alert and oriented, had a content mood and congruent affect, good eye contact, speech moderate in rate and tone, with goal-oriented thought process.  The examiner assessed that judgment and insight were fair and assigned a Global Assessment of Functioning (GAF) score of 55. 

In December 2011, a VA psychiatrist opined that the Veteran did not have an active psychiatric diagnosis requiring treatment, and that he was fit and capable of managing his own affairs.

In a January 2014 examination, the VA examiner completed psychometric testing and indicated that the Veteran continues to meet the diagnosis for PTSD and has chronic sleep impairment and mild memory loss, but opined that his symptoms appear fairly mild; the examiner wrote that from a purely psychological perspective, the veteran's PTSD symptoms do not reach a severity threshold as to render him unable to successfully participate in employment, either physical or sedentary, or render him unable to secure and/or maintain substantially gainful employment.  The Veteran reported continuing to care for his wife and maintaining their activities of daily living. 

Similarly, in the September 2016 examination, a VA examiner completed psychometric testing and indicated that the Veteran continues to meet the diagnosis for PTSD and would have occupational and social impairment with reduced reliability and productivity, but that his symptoms continue to appear relatively mild since the January 2014 examination.  The January 2014 examiner opined that from a purely psychological perspective, the Veteran's PTSD symptoms do not reach a severity threshold as to render him unable to successfully participate in employment, either physical or sedentary, or render him unable to secure and/or maintain substantially gainful employment.  At the examination, the Veteran denied he was suffering from cognitive or memory problems, although he also reported mild memory loss and chronic sleep impairment.  The Veteran stated he had no recent contact with mental health providers and received no mental health services.  The Veteran reported continuing to care for his wife and maintaining their activities of daily living.
	
In contrast, in February 2012, C.L.K., a licensed professional counselor (LPC), expressed his opinion that due to the Veteran's PTSD it was highly likely that he was unemployable.  It was noted that the Veteran had a Global Assessment of Functioning (GAF) score between 45 and 50, which "by definition" implies serious occupational impairment.  

The Board assigns little probative value to LPC C.L.K.'s opinion.  Indeed, as noted above, it was essentially based on assignment of a particular GAF score.  However, such GAF scores are not dispositive for adjudication purposes.  Indeed, the actual symptoms shown in the record, as described in pertinent part, are not commensurate with the severity of disability characterized by a GAF score of 45 to 50.  Further, his specific findings are inconsistent with the records he cites.  For example, LPC C.L.K. wrote that the VA examiners found that the Veteran suffers from poor judgment, anxiety, memory and concentration problems.   However, VA examination in June 2011 noted fair judgment and insight, with intact memory. Accordingly, the Board finds that the conclusions of the VA PTSD examiner and psychiatrist more probative.

With respect to the Veteran's hearing impairment, he underwent two audiological examinations during the relevant period.  An audiologist examiner opined in June 2011 that although there would be significant effects on occupation due to hearing, hearing loss and tinnitus in and of themselves would not preclude the Veteran from being gainfully employed.  Furthermore, the examiner opined an environment with reduced ambient noise may be beneficial.  In January 2014, the audiological examiner indicated that the Veteran was using appropriate amplification and expressed the opinion that the Veteran could be employed in a job that does not require him to have normal hearing, and as long as reasonable accommodations are made, he should be able to perform most jobs for which he has the training and background.  At the examination, the Veteran denied that his hearing problems had any impact on his ability to work, though he indicated that he needed people to repeat themselves and that he had difficulty with phone conversations and with hearing people who spoke with accents.

Based on the evidence, the Veteran's service-connected PTSD and hearing disabilities would cause only mild impairments in functioning, individually or combined, such as reduced reliability and productivity, but there is no evidence that they would preclude the Veteran's past work as an electrician or all substantial gainful employment.  Although the records demonstrate some symptoms associated with the Veteran's service-connected disabilities during the appellate period that would affect his ability to perform work activity, no examiner has found that the Veteran is unable to perform the physical and mental acts required by employment.  The VA examiners considered the Veteran's lay statements, activities of daily living, and specific occupational effects of his service-connected disabilities.  Therefore, the criteria for TDIU compensation have not been met.  See 38 C.F.R. § 4.16.  


ORDER

Compensation based on TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


